 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED

 

IN THE UNITED STATES DISTRICT CQURT
FOR THE NORTHERN DISTRICT OF THXAS SEP 2 7 20/9
AMARILLO DIVISION

 

 

 

CLERK, U.S. DISTRICT COURT

 

 

 

UNITED STATES OF AMERICA § By
§ OM Beaty
Plaintiff, §
§
Vv. § Criminal Action No. 2:19-CR-00092-Z-BR
8
VICTOR MANUEL CRUZ (1) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 12, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (‘Report and Recommendation”) in the above
referenced cause. Defendant Victor Manuel Cruz filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Victor Manuel Cruz was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Victor Manuel Cruz; and
ADJUDGES Defendant Victor Manuel Cruz guilty of Count One in violation of 21 U.S.C. § 846.

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September 27, 2019.

 
   
 

      

a

M TTHEW| -KACSMARYK
UNITED STATES DISTRICT JUDGE
{

 

 

 
